DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 47-55, 58-60, 64-66, 71-76 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Iliopoulos et al. [US 2010/0310128 A1] in view of Holmes et al. [US 2017/0016862 A1].

Regarding claim 45, Iliopoulos et al. discloses a method for conducting structural health monitoring of a substrate, the substrate comprising the object to be monitored for structural health (as shown in Figs. 1-13), comprising: 
a) designating a substrate or portion thereof to be monitored (Fig. 1, item 10); 
b) applying a pattern on the substrate (Fig. 2 item 11); 
c) imaging the pattern with equipment that captures the image of the pattern (Fig. 1, 12, Fig. 2, 23); 
d) storing the image captured in step (paragraph [0022]) c); and 
e) making structural health determinations of the substrate from changes in the substrate using the pattern applied on the substrate in step b) to indicate changes to the substrate (as shown in Figs. 2 and 3, steps 24-45).

Iliopoulos et al. does not explicitly teach wherein a CAD file of the substrate is generated or provided and wherein said at least one or more codes provide the position and alignment of the substrate in 3D coordinate space, said code being mapped to coordinates of the CAD file for the substrate.
	However, Holmes et al. discloses a non-destructive testing apparatus for inspecting structure of an airplane wherein three-dimensional (3-D) CAD data representing a 3-D model of the structure to be inspected is utilized. With a CAD model, it is possible to pull more data into location-specific inspections. CAD model data (i.e., also referred to herein as " structural data") may comprise information concerning one or more of the following structural features of the test object at or in the area containing the target position: physical dimensions, material 
	Therefore, it would have been obvious to one of ordinary skill in the art to provide a CAD file of the substrate, as taught by Holmes et al. in the system of Iliopoulos et al. because such a modification provides a suitable alternative model such that the automation of the process is enabled (paragraph [0055] of Holmes et al.).

Regarding claims 47-50, Iliopoulos et al. discloses wherein said pattern comprises an invisible pattern, wherein the invisible pattern comprises a pattern of a UV fluorescing coating, wherein the UV coating is a UV paint or dye, wherein the pattern is formed in the pattern areas by applying a UV paint (paragraph [0050]).

Regarding claims 51-55, 58, 59 and 66, Iliopoulos et al. as modified discloses including storing the image captured in step c) in a database, wherein steps c) and d) are repeated over time intervals (paragraphs [0022], [0137]), and wherein monitoring of one or more conditions of the structure or portion thereof is carried out, wherein monitoring one or more conditions comprises conducting Digital Image Correlation (DIC) or thermography NDT to compare the historical imaging results to current, including determining whether slight changes of the structure or portion thereof have taken place, including implementing machine learning by operating a computer with software containing instructions to determine the structural changes that have been indicated by one or more prior actions of an operator of the system to be of interest or warrant a closer view, and applying the parameters of the changes to the compared images of the structure or portion thereof that caused the operator of the system to be of interest or warrant a 

Regarding claim 60, Iliopoulos et al. discloses wherein the pattern comprises a random dot pattern (as shown in Figs. 4-6).

Regarding claims 64, 65 and 83, Iliopoulos et al. as modified discloses including conducting a finite element analysis (FEA) comparison to determine local 3D displacement and strain requirements and limits, wherein said database includes 3D displacement and strain requirements and limits for the substrate or portion thereof being monitored, and wherein the method includes determining from displacements between the invisible pattern imaged at least two different time intervals, whether a threshold limit or requirement has been met or exceeded, wherein said 3D displacement and strain requirements and limits for the substrate or portion thereof being monitored are compared against one or more of a manufacturing reference, delivery reference, previous year reference, and previous inspection reference, (as shown in Figs. 2 and 3, steps 24-45 and paragraphs [0035]-[0039], see also Figs. 4-8 of Holmes et al.).

Regarding claims 71-76, Iliopoulos et al. as modified discloses wherein a robot is positioned for conducting DIC imaging of the substrate or portion thereof, wherein the robot is used to carry out imaging of the substrate or portion thereof, wherein the robot uses patterning or coding to align the position of the robot relative to the structure or portion thereof, and wherein the patterning or coding used to align the robot position comprises the pattern applied to the substrate in step b), wherein the robot references the CAD file of the stored coordinates for the structure or portion thereof being monitored, and wherein the robot locates one or more points of the structure or portion thereof to align the position of the robot, including applying the invisible pattern to an aircraft, wherein a first gross alignment of the robot is carried out relative to the aircraft, and wherein a second alignment is carried out to align the robot to one or more points, locations, or components of the aircraft, wherein the aircraft has landing gear, and wherein, for the first gross alignment, the robot locates the landing gear of the aircraft and aligns the position of the robot relative to the landing gear, and wherein for the second alignment, the robot locates one or more points, locations, or components of the aircraft, and aligns the robot to said one or more points, locations, or components of the aircraft, wherein said pattern is applied manually, or with the robot, (as shown in Figs. 1-13, see also paragraph [0045] and paragraphs [0035]-[0039], see also Figs. 4-8 of Holmes et al.).

Claims 44, 46, 56, 57, 61-63, 67-70, 77-82, 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Iliopoulos et al. [US 2010/0310128 A1] in view of Stephens, Jr. [US 6,644,764 B2] and further in view of Holmes et al. [US 2017/0016862 A1].

Regarding claim 44, Iliopoulos et al. discloses a method for conducting structural health monitoring of a substrate, the substrate comprising the object to be monitored for structural health (as shown in Figs. 1-13), comprising: 
a) optically capturing a pattern of a substrate (10), wherein the substrate has a pattern applied thereon (as shown in Figs. 4-6), and wherein the pattern includes a pattern of random indicia (Fig. 1, 12, Fig. 2, 23); 
b) measuring the pattern to determine the condition of the substrate (as shown in Figs. 2 and 3, steps 24-45); 
c) providing one or more optically discernable captured image pattern of the substrate (Fig. 1, 12, Fig. 2, 23), 
d) wherein said pattern of the substrate includes captured image pattern of the substrate (as shown in Figs. 4-6); 
e) wherein said pattern comprises indicia (as shown in Figs. 4-6); and 
f) wherein measuring the pattern to determine the condition of the substrate includes aligning and carrying out a comparison of historical captures of the pattern to determine whether changes have taken place in the structure (as shown in Figs. 2 and 3, steps 24-45); and 
g) wherein said substrate comprises the object to be tested (as shown in Figs. 4-6).

Iliopoulos et al. does not teach wherein the pattern comprises one or more of a pattern of random dots and one or more codes, including applying with an invisible coating one or more QR Code Targets, wherein the one or more codes comprise a locational reference and comprise indicia for strain measurement, wherein said locational reference represents information about the location of the substrate or portion thereof being monitored.

Therefore, it would have been obvious to one of ordinary skill in the art to provide a pattern of random dots and one or more codes, wherein said pattern comprises an invisible pattern, wherein the invisible pattern comprises a pattern of a UV fluorescing coating, wherein the UV coating is a UV paint or dye, wherein the pattern is formed in the pattern areas by applying a UV paint, as taught by Stephens, Jr. in the method of Iliopoulos et al. because such a modification permits very high density barcode information to be imprinted for performing a verification procedure using the electronically captured image (Col. 1 lines 45 – Col. 2 lines 22 of Stephens, Jr.).

	The combination of Iliopoulos et al. and Stephens, Jr. does not explicitly teach wherein a CAD file of the substrate is generated or provided and wherein said at least one or more codes provide the position and alignment of the substrate in 3D coordinate space, said code being mapped to coordinates of the CAD file for the substrate.
	However, Holmes et al. discloses a non-destructive testing apparatus for inspecting structure of an airplane wherein three-dimensional (3-D) CAD data representing a 3-D model of the structure to be inspected is utilized. With a CAD model, it is possible to pull more data into location-specific inspections. CAD model data (i.e., also referred to herein as " structural data") 
	Therefore, it would have been obvious to one of ordinary skill in the art to provide a CAD file of the substrate, as taught by Holmes et al. in the system of Iliopoulos et al. and Stephens, Jr. because such a modification provides a suitable alternative model such that the automation of the process is enabled (paragraph [0055] of Holmes et al.).

Regarding claims 46, 56, 57, 61-63, 67-70, 77-82, 84 and 85, Iliopoulos et al. discloses the method for conducting structural health monitoring of a substrate, as applied above.

Iliopoulos et al. does not teach wherein the pattern comprises one or more of a pattern of random dots and one or more codes, including applying with an invisible coating one or more QR Code Targets.
However, Stephens, Jr. discloses printing an invisible identification pattern such as a barcode on the print medium which is invisible to the naked eye under normal ambient illumination and a scanner apparatus positioned for producing an image of the identification image for verification use. The ink includes a UV dye and an FR/IR dye. The UV dye when illuminated with UV light provides an image of the barcode which is invisible to the naked eye (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a pattern of random dots and one or more codes, wherein said pattern comprises an invisible 

Response to Arguments

Applicant’s arguments with respect to claims 44-85 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882